UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SALLY HADDOCK,
                                Plaintiff,
                                                                   21-CV-4115 (JPO)
                     -v-
                                                                        ORDER
 DOLLAR TREE STORES, INC.,
                      Defendant.


J. PAUL OETKEN, District Judge:

        This case was removed from New York Supreme Court, Bronx County, on May 7, 2021.

Counsel for the plaintiff is directed to file an appearance with this Court no later than May 25,

2021.

        Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

May 18, 2021.

        SO ORDERED.

Dated: May 10, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
